 

Case 1:21-cr-00271-EGS Document 22 Filed 02/08/21 Page 1of1

AO 442 (Rev. §1/11) Arrest Warrant

 

UNITED STATES DISTRICT Court

 

for the
District of Columbia
United States of America
‘. ) ‘Resigned tor udge Faruqu, Zia M
Diana Santos-Smith ) Assion Date: Wapoat
) Description: COMPLAINT WIARREST WARRANT
)
)
Defendant

ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Diana Santos-Smith ,
who is accused of an offense or violation based on the following document filed with the court:

© Indictment © Superseding Indictment © Information © Superseding Information 2% Complaint
O Probation Violation Petition © Supervised Release Violation Petition (Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1)-Knowingly Entering or Remaining in any Restricted Building or
Grounds Without Lawful Authority
18 U.S.C. 1752(a)(2)-Knowingly Engaging in Disorderly or Disruptive Conduct in any
Restricted Building or Grounds
40 U.S.C. 5104(e)(2)(D), (G)-Violent Entry and Disorderly Conduct on Capitol Grounds
Ge 2021 01.28 17:30:46

 

 

Date: ___01/28/2021 __ ve eee cere anne anal. . -05'00' epee ty tena
issuing officer’ ‘3 sigue
City and state: Washington, D.C, Zia M, F i, U.S. Magistrate Judge
Printed name and title
Return

 

This warrant was received on (date) elses fo2) , and the person was arrested on (date) _®f / 2 9/ 202/
at (city ond state) ly .
Date: Lf af ef rele BL?
~ 2 Arresting officer's signature

Bryan L.Paceltah oA Far

Printed name and til€

 

 
